DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed April 15, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. This action is NON-FINAL.
	Claims 1-4, 6, 8, 12-16, 18-20, and 28-31 are currently pending. 
Claims 13-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 15, 2021.
Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 12, 15-16, 19-20, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8, 12, 15-16, 19-20, and 28-31 are rejected over the following recitations: “according to SEQ ID NO: 1” (clm 1) and “according to SEQ ID NO: 2 or 3 (clms 16,  19). These limitations are considered indefinite because the term “according” has not been clearly defined in the specification and because there is no art recognized definition for this term as it relates to nucleic acid sequences.  It is unclear if a region “according” to SEQ ID NO: 1 comprises the SEQ ID NO:, consists of the SEQ ID NO:, or is a fragment of the SEQ ID NO:. Clarification is requested. 
Claim 2 recites that the “at least one CpG position is present in the exon, intron, and/or 
exon/intron border of said gene region”. This limitation is confusing because Claim 2 depends from claim 1 which requires a region according to SEQ ID NO: 1. It is noted the SEQ ID NO: 1 is 406bp long and is fully contained in intron 3 of the MCC gene. None of the recited positions (57, 69, 76, 80, etc.) are located in or even close to exon 3 or 4 or the exon/intron border of the MCC gene. This rejection could be overcome by deleting “exon” and “exon/intron” from the claim. 


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 12, 15-16, 19-20, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Olek (US 2016/0024578 Jan 28, 2016). The rejection is further evidenced by GenBank Accession AC126917 (Aug 16, 2002).  
Olek teaches a method wherein DNA of biological sample is isolated, purified and bisulfite treated. Olek teaches that this is followed by qPCR specific for bisulfite-converted cell-type specific and/or cell-type unspecific genomic marker regions (para 0033). The genomic marker regions are shown in Tables 4A to 4J. Olek teaches that the regions disclosed in Tables 4A to 4J, contain CpGs that are specific for the respective blood cell types as shown in the table header. The sequence provided in the column "discovery fragment" is the preferred region and comprises at least one CpG that is specific for the cell type of the respective table (identifiable by the shown data). Also comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human genome for each marker (para 0063).  It is noted that Table 4G contains markers for granulocytes and their subtypes.  The MCC gene is disclosed as a marker for “bGRC_nm2” and “bGRC” appears to be an abbreviation for basophil granulocyte.  The “discovery fragment” for MCC is SEQ ID NO: 1100 (see Table 4G on pages 90 and 115).  SEQ ID NO: 1100 is found within SEQ ID NO: 1 of the present application (see alignment below)
SEQ ID NO 1100  1    CGGGGGGCCACCGAATACTCCCCGAGCGCATACTATTTACAGAAGAGTCA  50
                  ||||||||||||||||||||||||||||||||||||||||||||||||||
SEQ ID NO 1     281  CGGGGGGCCACCGAATACTCCCCGAGCGCATACTATTTACAGAAGAGTCA  330


Olek further teaches the biological sample is obtained from a mammal (abstract). Thus Olek teaches a method comprising a) bisulfite treating isolated genomic DNA from a mammalian cell sample to generate bisulfite treated DNA, and b) producing an amplicon by amplifying from the bisulfite treated DNA a region of the MCC gene. Olek teaches SEQ ID NO: 1100 plus the sequences 500 bp upstream and downstream from SEQ ID NO: 1100.  As evidenced by GenBank, it is a property of SEQ ID NO: 1100  plus the sequences 500 bp upstream and downstream from SEQ ID NO: 1100 that it comprises the full length of SEQ ID NO:1 (see alignment below of SEQ ID NO: 1 to GenBank Accession AC126917 (Aug 16, 2022).  SEQ ID NO: 1100 is nucleotides 281-330 of SEQ ID NO: 1).  


    PNG
    media_image1.png
    544
    771
    media_image1.png
    Greyscale




	Olek does not specifically teach an amplicon comprising SEQ ID NOs: 2 or 3 (clm 1, 16, 19, 28-31). Olek does not specifically teach CpG positions 57, 69, 76, 80, 119, 136, 142, 162, 186, 198, 233, 339, 351, 362 with respect to SEQ ID NOs 1-3 (see clms 1, 3, 15, 19, 28-31). 
While Olek does not teach an amplicon that comprises SEQ ID NOs: 2 or 3, these two sequences are obvious variations of SEQ ID NO: 1.  It was well known in the art at the time the invention how to predict how a genomic nucleic acid sequence will change after treatment with sodium bisulfite. For example, consider the alignment of SEQ ID NO: 2 and GenBank Accession AC126917 (Aug 16, 2022)

    PNG
    media_image2.png
    517
    744
    media_image2.png
    Greyscale

	
SEQ ID NO: 2 is obvious over Olek because if SEQ ID NO: 1 was bisulfite treated the resulting sequence would have comprised SEQ ID NO: 2 when all of the cytosines were unmethylated. As shown above all of the unmethylated cytosines in SEQ ID NO: 1 have been converted to thymine (this sequence is actually the complement so G has changed to A). Further, consider the alignment of SEQ ID NO: 1 and SEQ ID NO: 3

    PNG
    media_image3.png
    547
    771
    media_image3.png
    Greyscale

SEQ ID NO: 3 is obvious over Olek because if SEQ ID NO: 1 was bisulfite treated the resulting sequence would have comprised SEQ ID NO: 3 when the CpG sites were methylated.  As shown above the unmethylated cytosines in SEQ ID NO: 1 have been converted to thymine, but the cytosines at methylated CpG sites have remained as cytosine (again this is actually the complement).  
A skilled artisan having knowledge of SEQ ID NO: 1 would have found SEQ ID NOs: 2 and 3 to be obvious variants of bisulfite treated SEQ ID NO: 1 because the artisan would have had a finite number of predictable sequence options for the bisulfite treated amplicons, and the artisan would have had good reason to purse these known options, which were within the artisans technical grasp. Thus for the reasons provided above an amplicon comprising SEQ ID NO: 2 or 3 would have been obvious to one of ordinary skill in the art. It is a property that the claimed CpG sites would be present at the recited positions. 
Regarding Claim 2 Olek teaches a method wherein the at least one CpG position is present in an intron since SEQ ID NO 1100 of Olek maps to intron 3 of the MCC gene. 
Regarding Claim 4 Olek teaches that one can use bisulfite sequencing to determine the relative amount of bisulfite-convertible and/or non-bisulfite convertible DNA (para 0052). Thus Olek teaches a method wherein the bisulfite convertible cytosine is detected by bisulfite sequencing.
Regarding Claim 6 Olek teaches that the biological sample is derived from a mammalian body fluid (abstract). 
Regarding Claim 8 Olek teaches that the sample does not contain purified or enriched cells (para 0034). 
Regarding Claim 12 Olek teaches a method wherein the patient has cancer (para 0076). 
Regarding Claim 15 Olek teaches a diagnostic kit that contains oligonucleotides (e.g. for producing amplicons) specific for regions of interest, bisulfite reagents, and/or components for PCR (para 0082).
Regarding Claim 20 Olek teaches that the DNA sample is whole blood (para 0121). 



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634